Citation Nr: 1708604	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  16-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent, effective December 5, 1945 to January 12, 1998, for sevice-connected cold injury residuals of the bilateral lower extremities.

2.  Entitlement to a disability rating in excess of 20 percent, effective January 12, 1998, for sevice-connected cold injury residuals of the right lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent, effective January 12, 1998, for sevice-connected cold injury residuals of the left lower extremity.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to December 1945 during which he was held as a prisoner of war for three months.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision of the Appeals Management Center of the Department of Veterans Affairs (VA) which assigned an earlier effective date for service connection of cold injury residuals of the bilateral lower extremities and assigned a 10 percent evaluation, for each extremity, effective December 5, 1945.  

Subsquently, in a January 2016 rating decision, the RO increased the disability rating for the cold injury residuals of the bilateral lower extremities to a single rating of 30 percent, effective December 5, 1945 to January 12, 1998.  Due to a change in VA regulations, the RO assigned separate evaluations for the lower extremities and assigned a 20 percent disability rating for both the right and left lower extremities, effective January 12, 1998.


FINDING OF FACT

On December 15, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Chicago, Illinois, that the appellant died on October [redacted], 2016






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


